Citation Nr: 0717448	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-10 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for lumbar strain.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel 




INTRODUCTION

The veteran had active service from March 1993 to October 
2002.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received at the RO in March 2004, the veteran endeavored to 
initiate an appeal of the RO's January 2003 rating decision 
granting him service connection for tinnitus and assigning 
that disability a 10 percent evaluation.  However, as the RO 
informed the veteran by letter, the veteran's action in this 
regard was untimely.  The VA Form 9 may therefore be 
construed as a raised claim for an increased evaluation for 
tinnitus.  The Board refers this claim to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  Prior to October 7, 2005, the veteran's low back 
disability manifested as muscle tenderness and mild pain on 
motion, but did not involve intervertebral disc syndrome.  

3.  Since October 7, 2005, the veteran's service-connected 
low back disability has manifested as muscle tenderness, 
fatigue, lack of endurance and limitation of motion of the 
thoracolumbar spine with pain, and has involved 
intervertebral disc syndrome with paresthesias in the right 
lower extremity.  




CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 10 percent for lumbar strain have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.7, 4.40. 4.45, 4.59, Diagnostic Codes 5235-
2243 (2006); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating it does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant how VA will determine an 
effective date to be assigned an award of service connection 
or a disability rating.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claim by letters dated December 2002, May 2005 and March 
2007, the first before initially deciding that claim in a 
rating decision dated January 2003.  The timing of such 
notice reflects compliance with the requirements of the law 
as found by the Court in Pelegrini II.  

The content of the aforementioned notice letters, read 
collectively, also reflects compliance with the requirements 
of the law as found by the Court in Pelegrini II and 
Dingess/Hartman.  In the letters, the RO acknowledged the 
claim being decided, informed the veteran of the evidence 
necessary to support that claim, identified the type of 
evidence that would best do so, notified him of VA's duty to 
assist and indicated that it was developing his claim 
pursuant to that duty.  As well, the RO explained to the 
veteran how it determines disability ratings and effective 
dates.  The RO noted that it would make reasonable efforts to 
assist the veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof, but that, 
ultimately, it was the veteran's responsibility to ensure 
VA's receipt of all requested evidence.  The RO advised the 
veteran to sign the enclosed forms authorizing the release of 
his treatment records if he wished VA to obtain them on his 
behalf.  The RO also advised the veteran to send to VA any 
evidence he had in his possession that pertained to his 
claim.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  First, the RO secured and 
associated with the claims file all evidence the veteran 
identified as being pertinent to that claim, including 
service medical records and post-service VA treatment 
records.  Second, the RO conducted medical inquiry in an 
effort to substantiate the veteran's claim by affording the 
veteran a VA medical examination, during which a VA examiner 
addressed the severity of the veteran's low back disability.  

In a VA Form 646 (Statement of Accredited Representative in 
Appealed Case) dated March 2007, the veteran's representative 
intimates that a remand is necessary in this case.  He 
asserts that the clinical evidence of record is two years old 
and that the veteran's spondylosis may have worsened.  

The Board acknowledges this assertion, but does not agree 
that another examination is necessary.  The veteran has not 
asserted that his back disability has worsened since he 
underwent the October 2005 examination.  To remand his claim 
and delay the adjudication thereof based on such a 
possibility would be irresponsible.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103, 115 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that an error, 
whether procedural or substantive, is prejudicial when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claim

The veteran claims entitlement to a higher initial evaluation 
for his service-connected low back disability.  According to 
his written statements, submitted during the course of this 
appeal, the 10 percent evaluation initially assigned this 
disability does not accurately reflect the severity of his 
low back symptomatology.  Such symptomatology allegedly 
includes spasms, throbbing and stiffness when sleeping on his 
back, driving long distances and in cold weather and an 
inability to bend beyond belt level.  Such symptomatology 
allegedly interferes with his ability to work in his 
particular field.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, with regard to a claim for increase, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40, 4.45 (2006).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(2005) (holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The RO has evaluated the veteran's low back disability as 10 
percent disabling pursuant to Diagnostic Code (DC) 5295, 
which is no longer in effect.  Rather, during the course of 
this appeal, VA twice amended the DCs pertinent to ratings of 
the spine.  The veteran is thus entitled to a consideration 
of his claim under both the former and revised DCs for rating 
spine disabilities.  The revised rating criteria, if 
favorable to his claim, may be applied only for the period 
beginning on the effective date of the regulatory amendment.  
The former rating criteria may be applied for that period 
(provided they are not less favorable) as well as for the 
period prior to the effective date of the regulatory 
amendment.  VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 10, 
2000).  

Prior to the amendments at issue, DC 5295 governed ratings of 
lumbosacral strains and DC 5293 governed ratings of 
intervertebral disc syndrome.  Effective September 23, 2002, 
VA amended the criteria for rating intervertebral disc 
syndrome, but continued to evaluate that disease under DC 
5293.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a, DC 5293 (2006)).  

Effective September 26, 2003, VA updated the entire section 
of the rating schedule that addresses disabilities of the 
spine.  This update included a renumbering of the DCs 
pertinent to back ratings.  According to that renumbering, DC 
5237 now governs ratings of lumbosacral strains and DC 5243 
governs ratings of intervertebral disc syndrome.  See 68 Fed. 
Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
DCs 5235-5243).

Prior to September 26, 2003, DC 5295 provided that a 10 
percent evaluation was assignable for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation was 
assignable for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A maximum evaluation of 40 
percent was assignable for severe lumbosacral strain with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, DC 5295 (2002).  

Under DC 5292, a 10 percent evaluation was assignable for 
slight limitation of motion of the lumbar spine.  A 20 
percent evaluation was assignable for moderate limitation of 
motion of the lumbar spine and a 40 percent evaluation was 
assignable for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 23, 2002, a 10 percent evaluation was 
assignable for mild intervertebral disc syndrome under DC 
5293.  An evaluation of 20 percent was assignable for 
moderate recurring attacks of intervertebral disc syndrome.  
A 40 percent evaluation was assignable for severe, recurring 
attacks of intervertebral disc syndrome with intermittent 
relief.  A 60 percent evaluation was assignable for 
pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).

In VAOPGCPREC 36-97 (Dec. 12, 1997), the acting VA General 
Counsel held that: (1) Diagnostic Code 5293 involved loss of 
range of motion and, therefore, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 were to be considered when a disability was 
evaluated under that diagnostic code; (2) When a veteran 
received less than the maximum evaluation under Diagnostic 
Code 5293 based upon symptomatology which included limitation 
of motion, consideration was to be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45, even though the 
evaluation corresponded to the maximum evaluation under 
another diagnostic code pertaining to limitation of motion; 
and (3) The Board was to address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
was evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule, including 38 C.F.R. §§ 
4.40, 4.45, and 4.71a, was inadequate to compensate for the 
average impairment of earning capacity due to intervertebral 
disc syndrome, regardless of the fact that a veteran received 
the maximum schedular rating under a diagnostic code based 
upon limitation of motion.  See also DeLuca, 8 Vet. App. at 
202.

Prior to September 26, 2003, a 40 percent evaluation was 
assignable for favorable ankylosis of the lumbar spine under 
DC 5289.  38 C.F.R. § 4.71a, DCs 5288, 5289 (2002).  An 
evaluation in excess of 40 percent was assignable for 
unfavorable ankylosis of the lumbar spine, complete bony 
fixation (ankylosis) of the spine at a favorable angle, or 
certain residuals of a fractured vertebra.  38 C.F.R. § 
4.71a, DCs 5285, 5286, 5289 (2002).  

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent evaluation is to be assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A 20 percent evaluation 
is to be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation is to be assigned for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is to be 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2002).  For 
purposes of evaluations under DC 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, DC 5243, Note (1) (2002).

As of September 26, 2003, all diseases and injuries of the 
spine other than intervertebral disc syndrome are to be 
evaluated under the general rating formula.  Intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
rated either under the general rating formula or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006)).  

According to the general rating formula, a 10 percent 
evaluation is to be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; or 
combined range of motion of the cervical spine greater than 
170 degrees, but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is to be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire cervical spine; or forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.    

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurological symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 
2003).  

The formula for rating intervertebral disc syndrome 
reiterates the language of the September 23, 2002 regulatory 
amendment, noted above.  68 Fed. Reg. 51,443 (Aug. 27, 2003).  

Any associated objective neurological abnormalities, 
including but not limited to bowel or bladder impairment, are 
to be evaluated separately under an appropriate DC.  68 Fed. 
Reg. 51,443, Note (1) (Aug. 27, 2003).  

In this case, based on these criteria, the evidence 
establishes that the veteran's low back disability picture 
does not more nearly approximate the criteria for an initial 
evaluation in excess of 10 percent under any applicable DC, 
former or revised.

A.  Prior to October 7, 2005

During service, beginning in 1996, the veteran sought 
treatment for low back pain.  Examiners objectively confirmed 
pain, also noted tenderness on range of motion testing, and 
prescribed rest and pain medication.

Following discharge, but prior to October 7, 2005, the 
veteran did not seek treatment for low back complaints.  He 
did, however, undergo a VA examination of his low back.  
During that examination, conducted in December 2002, the 
veteran reported soreness and stiffness, particularly when 
sleeping on his stomach and after prolonged periods of 
sitting, flare-ups of pain twice to thrice weekly, during 
which he experienced difficulty standing and walking, and an 
inability to run and jump.  He denied radiating pain and 
indicated that his back disability had not necessitated 
treatment by a physician or bed rest.  

The examiner noted muscle tenderness and normal range of 
motion with pain and discomfort.  He characterized the pain 
on motion as mild.  He indicated that the veteran had no 
spasm, radiation of pain, radiculopathy, incoordination, 
fatigue, lack of endurance or ankylosis.  He noted a normal 
neurological examination.  X-rays revealed no lumbar spine 
abnormalities.

The muscle tenderness and mild pain on motion are 
contemplated in the 10 percent evaluation initially assigned 
the veteran's low back disability.  There is no evidence of 
record indicating that, prior to October 7, 2005, the veteran 
had muscle spasm, limitation of motion, including during 
flare-ups, or ankylosis or involved intervertebral disc 
syndrome.  A higher initial evaluation is thus not assignable 
under either the former or revised criteria for rating 
disabilities of the spine for the time period in question.  

B.  Since October 7, 2005

On October 7, 2005, the veteran underwent another VA 
examination, during which he reported that he had 
intermittent, cramping-like back pain, particularly in cold 
weather and when laying and sitting for prolonged periods of 
time, twice to thrice monthly, lasting an hour.  He further 
reported that the pain did not radiate and was alleviated by 
medication and stretching.  He indicated that he also had 
paresthesias in the right lower extremity and occasionally 
felt temporary locking in his back when he got out of a 
chair.  He reported that no recommendation had been made for 
bed rest and that he had not lost time from work.   

The examiner noted muscle tenderness, paresthesias in the 
right lower extremity,
flexion of the thoracolumbar spine to 75 degrees (90 degrees 
being normal) with no pain, extension to 11 degrees (30 
degrees being normal) with no pain, left lateral flexion to 
24 degrees (normal being 30 degrees) with no pain, and normal 
right lateral flexion and rotation bilaterally, the former 
with pain.  See 38 C.F.R. § 4.71a, Plate V (2006).  The 
examiner also noted that the veteran had fatigue and lack of 
endurance, but indicated that any opinion regarding 
additional limitation of motion secondary to these symptoms 
would be speculative.  The examiner indicated that there was 
no radiation, including on movement, muscle spasm, or 
ankylosis.  X-rays revealed mild disc degeneration in the 
lumbar spine.  

The above evidence establishes that, some time between 
December 2002 and October 7, 2005, the veteran's low back 
disability worsened.  During the same time period, the 
veteran developed intervertebral disc syndrome manifested by 
paresthesias in the right lower extremity.  

Despite the worsening, there is no evidence of record 
indicating that, since October 7, 2005, the veteran's 
paresthesias and other low back symptoms, including muscle 
tenderness, fatigue, lack of endurance and limitation of 
motion of the thoracolumbar spine with pain have satisfied 
the criteria for a higher initial evaluation under any 
applicable DC, former or revised.  During this time period, 
the veteran's limitation of motion was no more than slight 
and there was no evidence of muscle spasm or guarding.  
Flexion was greater than 60 degrees and the combined range of 
motion of the thoracolumbar spine was greater than 120 
degrees.  There was also no evidence that the veteran's 
intervertebral disc syndrome was more than mild.  By the 
veteran's own admission, such syndrome did not necessitate 
treatment, prompt a recommendation of bed rest, which would 
have indicated that an episode was incapacitating, or 
interfere with his work.  

C.  Conclusion

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded a higher 
initial evaluation in the future should his low back 
disability picture change.  See 38 C.F.R. § 4.1.  At present, 
however, the 10 percent evaluation initially assigned this 
disability is the most appropriate given the medical evidence 
of record.

In light of the foregoing, the Board concludes that the 
criteria for entitlement to an initial evaluation in excess 
of 10 percent for lumbar strain have not been met.  In 
reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect the disability has on 
the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2006).  The Board also considered the applicability of 
the benefit-of-the-doubt doctrine, but there is not an 
approximate balance of positive and negative evidence of 
record.  Therefore, reasonable doubt may not be resolved in 
the veteran's favor.  Rather, as a preponderance of the 
evidence is the claim, it must be denied.




ORDER

An initial evaluation in excess of 10 percent for lumbar 
strain is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


